Citation Nr: 0517495	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  03-12 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for residuals of an 
injury to the chin, lips, and teeth, due to trauma.  

2.  Entitlement to service connection for residuals of an 
injury to the chin, lips, and teeth, due to trauma.  

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
sensory nerve neuropathy in the trigeminal nerve.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to April 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Newark, New Jersey, 
Regional Office (RO) of the Department of Veterans Affairs  
(VA) which determined that new and material evidence had not 
been received to reopen the claim of service connection for 
residuals of an injury to the chin, lips, and teeth, due to 
trauma, and which denied entitlement to compensation under 38 
U.S.C.A. § 1151 for sensory nerve neuropathy in the 
trigeminal nerve.  In May 2005, the veteran testified before 
the undersigned at a Travel Board hearing.  

During a May 2005 hearing, the Board on its own motion, 
advance the veteran's appeal on the docket.  In June 2005, 
the veteran received written notification that his appeal was 
advanced on the docket.  

The issue of entitlement to compensation under 38 U.S.C.A. § 
1151 for sensory nerve neuropathy in the trigeminal nerve is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  In a December 1998 decision, the RO denied service 
connection for residuals of an injury to the chin, lower lip, 
and teeth.  The veteran did not perfect an appeal.  

2.  Evidence submitted since the RO's December 1998 decision 
bears directly and substantially upon the specific matter 
under consideration, is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  The veteran suffered an inservice trauma to his chin, 
lips, and teeth which resulted in a scar on the right lower 
lip, right temperomandibular joint dysfunction syndrome, and 
the loss of teeth numbered 23-26.


CONCLUSIONS OF LAW

1.  The RO's December 1998 rating decision is final.  38 
U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since the 
RO's December 1998 rating decision; thus, the claim of 
service connection for residuals of an injury to the chin, 
lips, and teeth is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2001).

3.  A scar on the right lower lip, right temperomandibular 
joint dysfunction syndrome, and the loss of teeth numbered 
23-26 were incurred during active military service.  38 
U.S.C.A. §§ 1110, 1712 (West 2002); 38 C.F.R. § 3.303, 3.304, 
3.381, 17.161.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  In the instant case, the veteran's claim 
is being granted.  As such, any deficiencies with regard to 
VCAA are harmless and nonprejudicial.  

In addition, the Board notes that the veteran submitted 
additional evidence at his Travel Board hearing, but he 
waived initial RO review of that evidence.  

Background

The veteran's service medical records are unavailable for 
review.  In August 1998, a claim of service connection for 
residuals of an injury to the chin, lower lip, and teeth, was 
received.  The veteran stated that while he was in the field 
artillery during service, he and other service buddies were 
cleaning the field artillery weapons when the breach block 
was accidentally kicked open by one of the members of the 
crew while he had his head down near the piece.  The breach 
block hit him hard in the chin and his teeth were pushed 
through his lower lip.  He was treated by medics.  His teeth 
were loosened.  In support of his claim, the veteran 
submitted a statement from one of his service buddies who 
stated that he had witnessed the incident.  He indicated that 
the gunner kicked the handle of the breach block after it had 
jammed.  This caused the handle to hit the veteran in the 
chin which knocked him down due to pain.  His lower teeth 
went through his lip which resulted in severe bleeding and he 
was treated by a medic.  Thereafter, the veteran continued to 
complain of a loose front tooth and he could never even eat 
an apple because of the lower front teeth. 

In a December 1998 decision, the RO denied service connection 
for residuals of an injury to the chin, lower lip, and teeth.  
The veteran submitted a notice of disagreement and a 
statement of the case was issued, but the veteran did not 
perfect an appeal.  

Currently, in written correspondence and in oral testimony at 
a local hearing officer hearing and at a Travel Board 
hearing, the veteran contended that during service, he was 
cleaning artillery equipment when the incident with the 
breach block occurred.  Thereafter, his teeth remained loose 
and he eventually had them pulled.  He also developed a 
problem with his jaw.  

Since the December 1998 decision, additional evidence has 
been added to the record.  In April 1999, the veteran was 
afforded a VA scar examination.  The examiner noted that the 
veteran had a scar on his right lower lip which was not 
painful or disfiguring.  The veteran was also afforded a VA 
dental examination.  The veteran described to the examiner 
the breach block incident.  The veteran explained that four 
teeth were loosened and were subsequently extracted.  These 
were teeth numbered 23-26.  He clarified that they were loose 
since the accident occurred.  Examination revealed, in 
pertinent part, that the veteran had a fixed bridge which 
replaced the missing teeth.  The examiner opined that the 
missing teeth may be related to the military incident.  

In November 2001, the veteran was afforded another VA dental 
examination.  The presence of the bridge was noted.  The 
alleged inservice incident was not addressed.  

Also of record are numerous VA medical records which show 
dental treatment.  There is no medical opinion contained 
therein with regard to the alleged inservice trauma.  

In April 2005, the veteran was seen by K.B.C., DMD.  This 
physician noted that the veteran had a service-related injury 
where he received a severe blow from the breach block.  
Thereafter, he developed loosening of his mandibular front 
teeth which were ultimately extracted.  He also reported that 
he had had jaw pain.  The physician opined that the blow by 
the breach block at least as likely as not caused right 
temperomandibular joint dysfunction syndrome and the loss of 
the bottom front teeth.  The physician stated that although 
the teeth had been restored, the restoration was extremely 
compromised with a collapsed vertical dimension with no cusps 
whatsoever which contributed to the veteran's inability to 
chew.  


Analysis

New and Material

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001.  See 38 C.F.R. § 3.156(a).)  The veteran's 
current application to reopen the claim of service 
connection, were received prior to that date.  

The applicable VA regulation requires that new and material 
evidence is evidence which has not been previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant and which, by 
itself, or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, 
there was no current evidence of residuals of the claimed 
inservice trauma to the chin, lips, and teeth.  The December 
1998 RO decision is final.  38 U.S.C.A. § 7105.  

Since the prior final decision, evidence has been added to 
the claims file.  The additional evidence of record shows 
that the veteran has current residuals due to the claimed 
inservice trauma.  The current residuals have been attributed 
to service.  Thus, the additional evidence is new and 
material.  It includes competent evidence that cures the 
prior evidentiary defect.  

Thus, evidence submitted since the RO's December 1998 
decision bears directly and substantially upon the specific 
matter under consideration, is neither cumulative nor 
redundant and which, by itself, or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  

New and material evidence has been received since the RO's 
December 1998 decision; thus, the claim is reopened.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The veteran as a lay person has not been shown to be capable 
of making medical conclusions, thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  The Board notes that while the veteran 
is competent to report symptoms, he does not have medical 
expertise.  Therefore, he cannot provide a competent opinion 
regarding diagnosis and causation.  Neither the Board nor the 
veteran nor any other lay person is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

In this case, the Board initially finds that the incident 
with the breach block occurred and that the veteran suffered 
a trauma to his chin, teeth, and lips.  Although his service 
medical records are unavailable, the veteran has submitted a 
credible sworn statement from a fellow serviceman who claimed 
that he witnessed the alleged incident.  

The current competent evidence shows that he has a scar on 
his right lower lip, in the area where the inservice trauma 
occurred.  Thus, the Board finds that this residual scar is 
attributable to service.  

The veteran also has right temperomandibular joint 
dysfunction syndrome.  The private physician opined that the 
blow by the breach block at least as likely as not caused 
this disability.  Applying the benefit-of-the-doubt doctrine, 
the Board concludes that a right temperomandibular joint 
dysfunction syndrome is attributable to service.  

In addition, VA and the private medical evidence indicated 
that, based on the veteran's statements which have been found 
credible, the trauma caused the loosening of teeth numbered 
23-26 which eventually had to be extracted and which have 
been replaced by a bridge, although the restoration is 
extremely compromised.  

Current regulations provide that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease are not disabling, and may be considered 
service connected solely for the purpose of establishing 
eligibility for VA outpatient dental treatment.  38 C.F.R. § 
3.381(a).  

Service connection may be granted for a dental condition of 
each tooth and periodontal tissue shown by the evidence to 
have been incurred in or aggravated by service.  When 
applicable, a determination will be made as to whether it is 
due to a combat wound or other service trauma, or whether the 
veteran was interned as a prisoner of war (POW).  38 C.F.R. § 
3.381(b).  The significance of finding a dental condition is 
due to service trauma is that a veteran will be eligible for 
VA dental treatment for the condition, without the usual 
restrictions of timely application and one-time treatment.  
38 C.F.R. § 17.161(c).  

Legal authority provides that various categories of 
eligibility for VA outpatient dental treatment-such as 
veterans having a compensable service-connected dental 
condition (Class I eligibility); one-time treatment for 
veterans having a noncompensable service-connected dental 
condition, provided they apply for treatment within a year 
after service (Class II eligibility); those having a 
noncompensable service-connected dental condition adjudicated 
as resulting from a combat wound or other service trauma 
(Class II(a) eligibility); and those who were detained as a 
POW (Class II(b) and Class II(c) eligibility), etc.  38 
U.S.C.A. § 1712; 38 C.F.R. § 17.161.  

In this case, the veteran suffered dental trauma to teeth 
numbered 23-26 in service.  Thus, service connection for 
those teeth is warranted under 38 C.F.R. § 17.161.  

In sum, service connection is warranted for a scar on the 
right lower lip, right temperomandibular joint dysfunction 
syndrome, and for the loss of teeth numbered 23-26.  


ORDER

Service connection is granted for a scar on the right lower 
lip, right temperomandibular joint dysfunction syndrome, and 
for the loss of teeth numbered 23-26.


REMAND

Compensation under 38 U.S.C.A. § 1151 for Sensory Nerve 
Neuropathy in the Trigeminal Nerve

Unfortunately, a remand is required as to the remaining 
issue.  Although the Board sincerely regrets the additional 
delay, it is necessary to ensure that there is a complete 
record upon which to decide the veteran's claim so that he is 
afforded every possible consideration.

In this case, the veteran maintains that he was treated with 
Botox injections for a dystonia.  In addition, he was 
prescribed Xanax, Prozac, and Haldol, by VA.  He asserts that 
the Botox injections and the use of the other drugs resulted 
in the claimed disability, sensory nerve neuropathy in the 
trigeminal nerve.  The record show that the veteran was in 
fact treated with Botox injections and has been prescribed 
Xanax, Prozac, Ativan, and Haldol.  The private physician 
indicated that the use of Xanax, Prozac, and Haldol may have 
caused teeth grinding and chattering.  He did not comment on 
sensory nerve neuropathy in the trigeminal nerve nor did the 
VA examiner who performed the November 2001 neurologic 
examination opine as to the etiology of the sensory nerve 
neuropathy in the trigeminal nerve.  

In light of VA's duty to assist in this particular case, the 
veteran should be afforded a VA neurologic examination.  The 
examiner should be requested to review the claims file and 
opine as to the following.  (1) Was the veteran's sensory 
nerve neuropathy in the trigeminal nerve caused by VA medical 
or surgical treatment to include the use of Botox injection 
and/or the prescriptions of Xanax, Prozac, Ativan, and 
Haldol; (2) Was the proximate cause of the veteran's sensory 
nerve neuropathy in the trigeminal nerve carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination; 
(3) Did VA fail to exercise the degree of care that would be 
expected of a reasonable health care provider; and (4) Was 
the proximate cause of the veteran's sensory nerve neuropathy 
in the trigeminal nerve an event not reasonably foreseeable?

Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be afforded a VA 
neurologic examination.  The examiner 
should be requested to review the claims 
file and opine as to the following.  (1) 
Was the veteran's sensory nerve 
neuropathy in the trigeminal nerve caused 
by VA medical or surgical treatment to 
include the use of Botox injection and/or 
the prescriptions of Xanax, Prozac, 
Ativan, and Haldol; (2) Was the proximate 
cause of the veteran's sensory nerve 
neuropathy in the trigeminal nerve 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA in 
furnishing the hospital care, medical or 
surgical treatment, or examination; (3) 
Did VA fail to exercise the degree of 
care that would be expected of a 
reasonable health care provider; and (4) 
Was the proximate cause of the veteran's 
sensory nerve neuropathy in the 
trigeminal nerve an event not reasonably 
foreseeable?

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

2.  Readjudicate the veteran's claims 
with application of all appropriate laws 
and regulations (including 38 C.F.R. 
§ 3.361), and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
with respect to any claim remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case (which includes all 
applicable laws and regulations to 
include 38 C.F.R. § 3.361) and afforded 
an appropriate period of time within 
which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


